                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    BRADFORD L. BENTLEY,                                 CASE NO. C17-0533-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    WELLS FARGO BANK, N.A.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to voluntarily
18   dismiss his emotional distress claims and damages (Dkt. No. 14.) Having thoroughly considered
19   the motion and relevant record, the Court GRANTS the motion, and hereby ORDERS that
20   Plaintiff’s claim for infliction of emotional distress (Dkt. No. 2 at 20–21) is dismissed with
21   prejudice. (Dkt. No. 14.) Plaintiff has waived any claim to damages for emotional distress and
22   humiliation under any cause of action. (Id.)
23          DATED this 24th day of October 2018.
24                                                           William M. McCool
                                                             Clerk of Court
25

26                                                           s/Tomas Hernandez
                                                             Deputy Clerk

     MINUTE ORDER
     C17-0533-JCC
     PAGE - 1
